Citation Nr: 0331993	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York



THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 
1995, for the assignment of a 100 percent evaluation for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 10, 
1997, for the assignment of a 10 percent evaluation for the 
service-connected scar of the left shoulder.  



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from April 1967 to February 
1970.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1997 and August 1998 decisions of the 
RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in May 2003.  

In correspondence received in October and November 2002, the 
veteran withdrew his appeal of all pending claims other than 
those for retroactive payments and for the scar of his left 
shoulder.  



FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO assigned a 
temporary total rating for the service-connected PTSD, 
effective in September 1992; and then assigned the prior 
evaluation of 30 percent, effective in January 1993.  The 
veteran did not appeal that rating decision.  

2.  Prior to October 6, 1995, the service-connected PTSD is 
not shown to have been productive of more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or that 
psychoneurotic symptoms produced more than definite 
industrial impairment.  


3.  Prior to October 6, 1995, the veteran is not show to have 
experienced severe occupational and social impairment or 
totally incapacitating symptoms such as obsessional rituals, 
illogical or irrelevant speech, or near-continuous panic or 
depression; demonstrable inability to obtain or retain 
employment prior to October 6, 1995, is not demonstrated.  

4.  On December 15, 1992, the RO received the veteran's claim 
for increase for the service-connected residuals of a gunshot 
wound to the left shoulder; neither a decision nor notice of 
appellant rights on that claim is of record.  

5.  On August 6, 1998, the RO granted service connection for 
a scar of the left shoulder, and assigned a separate 10 
percent rating, effective on July 10, 1997.  

6.  Prior to December 15, 1992, the service-connected scar of 
the left shoulder is not shown to have been painful or tender 
on objective demonstration.  



CONCLUSIONS OF LAW

1.  An effective date earlier than October 6, 1995, for the 
assignment of a 100 percent rating for the service-connected 
PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  

2.  An effective date of December 15, 1992, for the 
assignment of a separate 10 percent rating for the service-
connected scar of the left shoulder is warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case, the veteran's application appears to be 
complete.  He has been apprised of the information necessary 
to substantiate his claims via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claims.  

The Board notes that the issues in this case are legal ones.  
The veteran is not prejudiced thereby, because there is no 
factual development, which could require VA assistance or 
additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

The VA records dated in March 1992 reflect that the veteran's 
original claims folder and service medical records are 
unavailable, and that the record consists of a "rebuilt" 
claims folder.  


A.  PTSD 

On October 23, 1992, the veteran submitted a claim to re-
evaluate his service-connected PTSD and to obtain paragraph 
29 benefits based upon the need for hospitalization in excess 
of 21 days.  He contended that his condition had 
deteriorated.  

A report of contact by telephone, dated in February 1993, 
indicates that the veteran was advised to submit a 21-day 
certificate and notice of hospital discharge.  

A hospital discharge summary report, received in April 1993, 
reflects that the veteran was hospitalized and treated for 
chronic, severe PTSD from September to December 1992.  

In a June 1993 rating decision, the RO assigned a 100 percent 
evaluation for the service-connected PTSD, based upon the 
need for hospitalization in excess of 21 days, effective in 
September 1992; and then restored the prior evaluation of 
30 percent, effective in January 1993, based upon evidence 
showing definite impairment of social and industrial 
adaptability.  The veteran was notified of this decision in 
July 1993, and he did not appeal.  

The records show that the veteran was again hospitalized and 
treated for PTSD for six days in June 1993.  

On October 6, 1995, the veteran submitted another claim for 
increased benefits for the service-connected PTSD, contending 
that his condition had worsened.  

A report of VA examination dated in December 1996 shows 
diagnoses on Axis I of recurrent major depressive disorder 
and PTSD.  A GAF (Global Assessment of Functioning) score of 
45 was assigned, indicative of serious impairment in social 
and occupational functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  
 
In January and May 1997 rating decisions, the RO continued 
the 30 percent rating for the service-connected PTSD.  The 
veteran was notified of this decision, and he appealed.  

A report of VA examination dated in May 1998 shows Axis I 
diagnoses of a major depressive disorder and PTSD.  A GAF 
score of 30 was assigned.  

In an August 1998 rating decision, the RO assigned an 
increased evaluation for the service-connected PTSD from 30 
percent to 100 percent, effective on October 6, 1995.  The 
veteran was notified of this decision, and he appealed.  

The testimony of the veteran at a hearing in May 2003 was to 
the effect that, following his hospitalization in 1992, he 
could no longer work as an air traffic controller and was 
given a job as an accident investigator.  


 B.  Scar of the Left Shoulder

On December 15, 1992, the veteran submitted a claim to re-
evaluate his service-connected residuals of a gunshot wound 
to the left shoulder; he contended that his condition had 
become worse, and that he had a lot of pain in the shoulder 
and less mobility.  

An RO rating decision, dated in June 1993, shows that a 10 
percent evaluation had been assigned for a shoulder injury 
under Diagnostic Code 5304, effective in December 1985.  

On October 6, 1995, the veteran submitted another claim for 
increased benefits for the service-connected residuals of a 
gunshot wound to the left shoulder, contending that he had 
received physical therapy for his left shoulder.  

In a January 1997 rating decision, the RO continued the 10 
percent rating for the service-connected residuals of a 
gunshot wound to the left shoulder.  

In a May 1997 rating decision, the RO assigned an increased 
evaluation for the service-connected residuals of a gunshot 
wound to the left shoulder from 10 percent to 20 percent, 
effective on October 6, 1995.  The veteran was notified of 
this decision, and he appealed.  

In his Notice of Disagreement received on July 10, 1997, the 
veteran also requested service connection for a residual scar 
on his left upper arm of approximately six inches in length.  

He contended there was tenderness at the point of entry at 
the top of the scar and requested that the effective date of 
the award be changed to October 1992, when he first submitted 
a claim.  

In an August 1998 rating decision, the RO continued the 20 
percent rating for the service-connected residuals of a 
gunshot wound to the left shoulder; and granted service 
connection for a scar of the left shoulder and assigned a 
separate 10 percent rating under Diagnostic Code 7804, 
effective on July 10, 1997.  The veteran was notified of this 
decision, and he appealed.  

The testimony of the veteran at a hearing in May 2003 was to 
the effect that no action had been taken on his claim to re-
evaluate his left shoulder disability in 1992; that he had 
had the scar since the initial wound; and that the effective 
date should be retroactive to the date of his original claim 
for service connection for a shoulder injury in the 1970's.  


III.  Legal Analysis:  Earlier Effective Dates

In general, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for the 
increased rating, the effective date of increased 
compensation will be the date the disability increased within 
that year.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  


A.  Assignment of a 100 Percent Evaluation for the Service-
Connected PTSD

The Board notes that a June 1993 RO rating decision assigned 
a temporary total rating in September 1992; and then assigned 
a 30 percent rating for the service-connected PTSD, effective 
in January 1993.  

The records show that the veteran then submitted a claim for 
re-evaluation of the service-connected PTSD; the date of 
receipt of the claim was October 6, 1995.  There is no 
evidence in the claims folder of any treatment records for 
the service-connected PTSD during the one-year period 
preceding the submission of the veteran's claim in October 
1995.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); 
38 C.F.R. § 3.157.  

The regulations in effect prior to October 6, 1995, for the 
evaluation of PTSD were as follows:

A 30 percent evaluation is warranted for PTSD when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent rating requires that the ability to 
establish or maintain effective or favorable 
relationships with people be considerably impaired and 
that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain and retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the 
community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost 
all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411, effective 
prior to Nov. 7, 1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).

Because the veteran did not file a timely appeal from the RO 
rating decision issued on June 16, 1993, that decision is 
final.  As such, the Board is precluded from assigning an 
effective date earlier than June 16, 1993.  See 38 C.F.R. 
§ 3.400(o).  

The Board finds in this case that it is factually 
ascertainable that the service-connected PTSD had increased 
in severity to the point where it warranted a higher 
evaluation from the date of claim on October 6, 1995.  

Likewise, the increase in severity in the service-connected 
PTSD was also shown subsequently at the VA examinations in 
December 1996 and in May 1998.  At the latter examination, a 
GAF score of 30 was assigned, indicative of an inability to 
function in almost all areas.  DSM-IV.  

Accordingly, an effective date earlier that October 6, 1995, 
for the assignment of a 100 percent rating for the service-
connected PTSD is not for application in this case.  

In this case, the veteran testified that he continued 
working, though not at his chosen profession, following his 
hospital discharge in 1992.  The evidence shows that the 
veteran received a medical disability for retirement from 
work in November 1996.  

There is no evidence showing that the service-connected 
disability picture prior to October 6, 1995, had resulted in 
more than definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
or that psychoneurotic symptoms produced more than definite 
industrial impairment.  

As such, the evidence of record supports the assignment of no 
more that a 30 percent rating prior to October 6, 1995.  

Accordingly, an effective date earlier that October 6, 1995, 
for the assignment of a 100 percent rating for the service-
connected PTSD is not warranted in this case.  



B.  Assignment of a 10 Percent Evaluation for the Service-
connected Scar of the Left Shoulder

A review of the record reflects that the veteran submitted a 
claim for re-evaluation of his service-connected residuals of 
a gunshot wound to the left shoulder on December 15, 1992.  

There is no record of a decision on this claim, nor any 
evidence that the veteran was notified of his appeal rights.  
The failure to provide appeal rights would constitute a grave 
procedural error.  See 38 C.F.R. § 3.103(e) (prior to 1990); 
38 C.F.R. § 3.103(a) (after 1990).  A grave procedural error 
would have the effect of preventing a decision from becoming 
final.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999).  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary and the Board properly 
discharged their official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

Because of the lack of any clear evidence of a prior 
decision, or of notice of appellate rights, the Board finds 
that the presumption of regularity cannot serve to 
demonstrate that a decision was made in response to the 1992 
claim, or that the veteran was notified of the right to 
appeal such a decision if made.  

The record does not contain a decision on the veteran's 1992 
claim until January 1997 when the RO continued the 10 percent 
evaluation for the service-connected residuals of a gunshot 
wound to the left shoulder.  Even if there was an earlier 
decision, the lack of appeal rights would have prevented that 
decision from becoming final.  

In response to the veteran's Notice of Disagreement received 
on July 10, 1997, the RO granted service connection for a 
scar of the left shoulder and assigned a separate rating of 
10 percent, effective as of July 10, 1997.  

It is the opinion of the Board that the separate rating of 10 
percent for the service-connected scar of the left shoulder 
should have also became effective from the date of the 
veteran's claim-in this case, December 15, 1992.  The 
evaluation of the service-connected residuals of a gunshot 
wound to the left shoulder may include a separate rating for 
a painful scar under Diagnostic Code 7804 because the scar is 
clearly part and parcel of the service-connected disability.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400.  

The date of the claim for increase in this case was on 
December 15, 1992.  Accordingly, the Board finds that the 
assignment of a separate 10 percent rating for the service-
connected scar of the left shoulder is effective on 
December 15, 1992.  

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1992).  

In his original claim, the veteran contended that he had a 
lot of pain in his shoulder.  The veteran had also indicated 
that there was some tenderness at the point of entry at the 
top of the scar.  
 
There is no evidence showing that the service-connected scar 
of the left shoulder was tender or painful prior to December 
15, 1992.  

Accordingly, the evidence of record supports the assignment 
of a separate 10 percent rating for the service-connected 
scar of the left shoulder, effective on December 15, 1992.  



ORDER

An effective date earlier than October 6, 1995, for the 
assignment of a 100 percent rating for the service-connected 
PTSD is denied.  

An earlier effective date of December 15, 1992, for the 
assignment of a 10 percent rating for the service-connected 
scar of the left shoulder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



